On the night of the 5th of last March, John Holland was killed in his room by having his throat cut. The wounds were of the character that indicated he had been cut with a knife and *Page 145 
with an ax. The record before us contains no evidence of excuse or justification for the person or persons who committed the act. The evidence against relator and Will Tolbert is wholly circumstantial, but we think of that strength and cogency that authorized binding them to await the action of the grand jury. And taking into consideration the character of the offense shown to have been committed by someone, if the circumstances are such as authorized the court to bind relator over to await the action of the grand jury, the bond fixed by the court at $750 is not excessive, and the judgment is affirmed.
Affirmed.